Ingraham, J.:
The facts upon which this question is submitted are as follows: The plaintiff, a domestic corporation, engaged, in the manufacture and sale'of pianos, on March 13, 1899, delivered to one Adelaide V. Carlisle^ at the defendant’s hotel, a certain piano belonging to the plaintiff, under a conditional contract of sale, by the terms of which the title remained in the plaintiff until payment in full of $250, the agreed price therefor, in monthly payments of $10 each. Said contract provided 'that in case of failure of said Adelaide V..Carlisle to make any payment when due, it should at once terminate and the plaintiff become entitled to the immediate possession’ of the piano; that on and prior to August 23, 1898, the defendant was the lessee and proprietor of a hotel for public entertainment known as “ The Gerard,” located on West Forty-fourth street in the city of Mew York, and on that day the said Adelaide Y. Carlisle became a guest at said hotel and so remained until March 15, 1899, during such period receiving.food and lodging as a guest without any express agreement as to the period of entertainment or amount to be paid’ therefor; that on March 15, 1899, said Adelaide Y. Carlisle owed to said defendant for accommodation, board, lodging and extras furnished at her request from day to day, between August 23, 18.98, and March 15, 1899, inclusive, the sum of $161.21, a part of which had accrued on March 13,11 and 15, 1899 ; that on March 15, 1899, said Adelaide Y. Carlisle took a lease of certain apartments in said hotel for one year from that date, and thereupon occupied the same until June 25, 1899, taking her meals from time to time, without agreement as to price, in the restaurant which Was in the defendant’s hotel; that on June 25, 1899, said Adelaide Y. Car-lisle left said hotel, owing to the defendant the sum of $330.85, $161.21 having accrued on and prior to March 15,1899, as aforesaid, and the balance being due for rent under said lease and food and incidentals furnished in the defendant’s restaurant between March 15, 1899, and June 25,1899 ; that said Adelaide Y. Carlisle defaulted in her contract with the plaintiff by failing to pay the sum to be paid monthly on account of the purchase price-after June 13, 1899,. and thereupon notified the plaintiff that she surrendered' said instrument as provided by her contract with the 'plaintiff, and requested plaintiff to call' for and remove it; that on the 26th day of July, *4331899, the plaintiff sent its agents to remove said piano, but the defendant refused to permit its removal, claiming a lien thereon, as hotel and boarding house keeper, for the unpaid bills aforesaid incurred by said Adelaide Y. Carlisle, and detained said piano, and has never since delivered it up to the plaintiff; that on the 27th day of July, 1899, the plaintiff made formal demand on the defendant for the piano, which the defendant refused, claiming a right to retain the same under the said lien, and the defendant never knew that the said Adelaide Y. Carlisle was not the real owner of the piano, or that the plaintiff had or claimed any rights or ownership therein until demand was made therefor. It was further agreed that the amount of damage sustained by the plaintiff for the refusal to deliver the piano was fifty dollars, and the plaintiff demands judgment for that amount, with costs, and. the defendant demands judgment dismissing the plaintiff’s alleged cause of action, with costs.
Upon this submission the plaintiff is only entitled to judgment in the event that the defendant was not entitled to retain the piano at the time possession thereof was demanded, and if the defendant had a lien thereon for any amount she was entitled to retain it ilhtil that lien was discharged. Under the facts stated, the relation between the defendant and Adelaide Y. Carlisle was, prior to March' 15, 1899, that of innkeeper and guest. It is expressly admitted that the defendant was the lessee and proprietor of a hotel for public ! entertainment, and that the said Adelaide Y. Carlisle came to said-¡hotel as a guest, and so remained until March 15* 1899, upon that '.day owing to the defendant for accommodation, board, lodging and ¡extras furnished at her request from day to day the sum of $161.24, ¡a part of which sum had accrued on March thirteenth, fourteenth imd fifteenth. Such being the relation the defendant was entitled Kb common law to a lien upon the baggage and other property of the.guest and brought by her into the hotel, and, irrespective of the statute, the defendant was entitled to detain any property brought into her hotel by a guest as security for the payment of an amount due by the guest for lodging and supplies furnished. This lien Was-given to an innkeeper by the common law of England, which became a part of the law of this State upon its separation from England. By the adoption of the Constitution of this State (Const. [T.777] § 35; Const. [1894] art. 1, § 16) such parts of the com*434lnon law of England-' as funned the law of the Colony of New York on April 19, 1775, were declared' to ' he the law of this. State, and the right of an. innkeeper to a’lien upon the property of -the guest brought to the hotel has ever since been a part of the law of this State. It is not inconsistent with any provisions of the Constitution, for there is nothing that requires any one to deliver to a guest: in a hotel any property for the use of the guest, and any one furnish^ ing such a guest with property is presumed, to do so with a knowledge of the law which gives to an innkeeper. a lien upon the property brought by a guest into the hotel, and a person thus furnishing a guest with property for his use in the hotel voluntarily submits that, property to a lien in favor of the innkeeper for any amount for which the guest is.indebted-to-the innkeeper. ' When this piano was delivered by the plaintiff to a guest at the defendant’s hotel, that guest was indebted to the defendant^ on account of supplies furnished therein, as an innkeeper to the person to whom the plaintiff delivered the piano. Subsequent to the delivery of the piano, and while the relation of innkeeper and guest continued, a further indebtedness was incurred, and whatever may be said as to the right of the defendant to retain the property as security for an' amount that subsequently accrued, the. defendant had a lien upon the property brought by the guest to the hotel for the amount of thé. indebtedness of the. guest to the defendant which accrued between the- 1,3th of March, 1899,. and the 15th day of -March, 1899, when- the guest hired an apartment in thediotel 'for a specified time-.. It is not necessary for us now to determine the constitutionality of .séction 71 of the Lien Law (Laws, of 1897, chap. 418, as anid. by Laws of 1899, chap. 380) giving to the keeper of a boarding of lodging house, except an emigrant lodging house, an innkeeper’s, lien upon the baggage and! other property brought by a guest to the boarding or lodging, housej, as we think that the innkeeper’s lien at common law became an-has always remained a part of the common law -of this State; thaj it is not in violation of any provision of the Constitution,' and that the defendant was entitled to retain this piano' as security for thje. amount due on March 15> 1899. , " . j
It follows that the defendant is entitled to judgment, with costs.'
McLaughlin and Hatch, JJ., concurred ; O’Brien, P. J., arid Patterson, J.,: dissented. , • ■